United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-2654
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Antwan Elvago Coplen

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                             Submitted: April 26, 2021
                               Filed: April 29, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

     After considering a number of factors, the district court1 reduced Antwan
Coplen’s life sentence to 360 months in prison under the First Step Act. See Pub. L.


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
No. 115-391, 132 Stat. 5194 (2018). Though he challenges the decision on a host of
grounds, we affirm.

       We conclude that the district court did not abuse its discretion when it declined
to reduce Coplen’s sentence even further. See United States v. Harris, 960 F.3d
1103, 1106 (8th Cir. 2020) (articulating the standard of review). Nor is a motion
like this one the proper way to challenge aspects of his original sentencing. See
United States v. Moore, 963 F.3d 725, 728 (8th Cir. 2020) (explaining how motions
under the First Step Act are different from “original, plenary sentencing”
proceedings); see also United States v. Denson, 963 F.3d 1080, 1089 (11th Cir.
2020) (refusing to entertain an attack on the original sentence in a sentence-reduction
proceeding under the First Step Act).

     We accordingly affirm the judgment of the district court, deny the pro se
motion, and grant counsel permission to withdraw.
                      ______________________________




                                          -2-